DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US 2,555,319) in view of Sasaki (2015/0336404).

With respect to claim 1, Cross teaches in Figs. 2 and 4 a coater having a coating device (24, 25) configured to apply a coating liquid (i.e. liquid coating, Fig. 4) on a sheet material (13); a rotator (16, 17, 19, 26 or 28) configured to contact a coated surface (Col. 7 lines 53-62) of the sheet material (13) to which the coating liquid (i.e. the liquid coating) is applied in the coating device (24, 25); the rotator (specifically roller 17) having a plurality of fine particles (10 or 30) on a circumferential surface of the rotator (Col. 7, lines 53-62).
	Cross remains silent regarding a plurality of rotator rows in each of which a plurality of rotators including the rotator is arranged in a direction orthogonal to a direction of conveyance of the sheet material, wherein the plurality of rotator rows includes at least two rotator rows with rotators disposed at different positions between the at least two rotator rows in the direction orthogonal to the direction of conveyance of the sheet material.
	Sasaki teaches a similar sheet feeding system that includes a plurality of rotator rows (7R and 8R, Fig. 2) in each of which a plurality of rotators [0039] are arranged in a direction (B) orthogonal to a direction (A) of conveyance of a sheet material (P), wherein the plurality of rotator rows (7R and 8R) includes at least two rotator rows (as seen in Fig. 2) with rotators disposed at different positions (as seen in Fig. 2) between the at least two rotator rows (as row 7R is offset from 8R as seen in Fig. 2) in the direction orthogonal (B) to the direction of conveyance (A) of the sheet material (P).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the rotator of Cross such that rotator is part of a plurality of rotator rows as taught by Sasaki because Sasaki teaches such a modification improves transportation precision [0068] during conveyance.

	With respect to claim 2, Cross teaches in Figs. 2 and 4 the coater wherein the plurality of fine particles (i.e. the glass beads) is adhered (Col. 7 lines 59-62) to a surface (11) of a rubber layer of the rotator (17).

	With respect to claim 3, Cross teaches in Figs. 2 and 4 the coater wherein the rotator (17 as modified) is a conveyance rotator (as the rotator aids in the conveyance of the sheet) configured to convey the sheet material (13).

With respect to claims 5-7, Cross teaches a coater or a printer having a coating device and a rotator as recited. See the explanation of Cross above.	
Cross does not teach the particle diameter of each of the plurality of fine particles is twice or more of the average film thickness of the coating liquid applied to the sheet material, wherein the particle diameter of each of the plurality of fine particles is in a range of 30μm to 200μm, and wherein the average film thickness of the coated liquid is in a range of 0.5μm to 10μm, and wherein the liquid discharge device discharges ink onto the sheet material to print an image on the sheet material.
However, the selection of the desired particle diameter which larger than an average thickness of the coating liquid would be obvious depending upon size or thickness and characteristic of the sheet material to be used and characteristics of the coating liquid to be used for applying to the sheet material.
It would have been obvious to one of ordinary skill in the art to modify the coater of Cross by selecting suitable size or diameter of each of the plurality of fine particles which is larger or twice or more or in a range 30μm-200μm than an average film thickness such as 0.5μm-10μm of the coating liquid corresponding to a selected application in order to get best possible feeding or transporting the coated sheet through a coater. Note that Cross teaches that the smaller or larger size of the fine particles 10 may be employed corresponding to many applications (Col.7, lines 67-75).

Claims 8-10 and 12-15 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Oshiba (WO 2017/013983 A1) in view of Cross (US 2,555,319).

With respect to claims 8 and 15, Oshiba (Fig.1) teaches a liquid discharge apparatus (14) comprising: a coating device (15-17) configured to apply coating liquid to a sheet material (P), a liquid discharge device (11) configured to discharge a liquid or ink onto the sheet material (P) to print an image on the sheet material (see the abstract).
Oshiba does not teach a rotator configured to contact a coated surface of the sheet material to which the coating liquid is applied with the coating device, the rotator having a plurality of fine particles on a circumferential surface of the rotator and the rotator disposed downstream from the coating device and upstream from the rotator, and the rotator disposed downstream from the coating device and upstream from the liquid discharging device and a plurality of rotator rows in each of which a plurality of rotators including the rotator is arranged in a direction orthogonal to a direction of conveyance of the sheet material, wherein the plurality of rotator rows includes at least two rotator rows with rotators disposed at different positions between the at least two rotator rows in the direction orthogonal to the direction of conveyance of the sheet material.
Cross (Figs.2 and 4) teaches a coater having coating device (24, 25) configured to apply a coating liquid (i.e. liquid coating, Fig. 4) on a sheet material (13), a rotator (16, 19, 26 or 28) disposed downstream of the coating device (24, 24) and configured to contact a coated surface of the sheet material (13) to which the coating liquid (i.e. liquid coating) is applied in the coating device (24, 25) and the rotator (16, 19, 29, 28) having a plurality of fine particles (10 or 30) which is adhered to a surface of a layer (11) on a circumferential surface of the rotator (Col. 7, lines 53-62).	
In view of the teaching of Cross, it would have been obvious to one of ordinary skill in the art to modify the liquid discharge apparatus of Oshiba by providing a rotator having a plurality of fine particles and configured to contact a coated surface of the sheet material as taught by Cross for optimum transporting a coated sheet material to a liquid discharge device for
printing image on the coated sheet material to achieve a printing image quality on the coated sheet material.
Oshiba as modified by Cross remains silent regarding a plurality of rotator rows in each of which a plurality of rotators including the rotator is arranged in a direction orthogonal to a direction of conveyance of the sheet material, wherein the plurality of rotator rows includes at least two rotator rows with rotators disposed at different positions between the at least two rotator rows in the direction orthogonal to the direction of conveyance of the sheet material.
	Sasaki teaches a similar sheet feeding system that includes a plurality of rotator rows (7R and 8R, Fig. 2) in each of which a plurality of rotators [0039] are arranged in a direction (B) orthogonal to a direction (A) of conveyance of a sheet material (P), wherein the plurality of rotator rows (7R and 8R) includes at least two rotator rows (as seen in Fig. 2) with rotators disposed at different positions (as seen in Fig. 2) between the at least two rotator rows (as row 7R is offset from 8R as seen in Fig. 2) in the direction orthogonal (B) to the direction of conveyance (A) of the sheet material (P).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the rotator of Cross such that rotator is part of a plurality of rotator rows as taught by Sasaki because Sasaki teaches such a modification improves transportation precision [0068].

With respect to claim 9, Oshiba as modified by Cross and Sasaki teaches in Figs. 2 and 4 the coater wherein the plurality of fine particles (i.e. the glass beads) is adhered (Col. 7 lines 59-62) to a surface (11) of a rubber layer of the rotator (17).

	With respect to claim 10, Oshiba as modified by Cross and Sasaki teaches in Figs. 2 and 4 the coater wherein the rotator (17 as modified) is a conveyance rotator (as the rotator aids in the conveyance of the sheet) configured to convey the sheet material (13).

With respect to claims 13-15, Oshiba as modified by Cross and Sasaki teaches a coater or a printer having a coating device and a rotator as recited. See the explanation of Cross above.	
Cross does not teach the particle diameter of each of the plurality of fine particles is twice or more of the average film thickness of the coating liquid applied to the sheet material, wherein the particle diameter of each of the plurality of fine particles is in a range of 30 μm to 200 μm, and wherein the average film thickness of the coated liquid is in a range of 0.5μm to 10μm, and wherein the liquid discharge device discharges ink onto the sheet material to print an image on the sheet material.
However, the selection of the desired particle diameter which larger than an average thickness of the coating liquid would be obvious depending upon size or thickness and characteristic of the sheet material to be used and characteristics of the coating liquid to be used for applying to the sheet material.
It would have been obvious to one of ordinary skill in the art to modify the coater of Cross by selecting suitable size or diameter of each of the plurality of fine particles which is larger or twice or more or in a range 30μm-200μm than an average film thickness such as 0.5μm-10μm of the coating liquid corresponding to a selected application in order to get best possible feeding or transporting the coated sheet through a coater. Note that Cross teaches that the smaller or larger size of the fine particles 10 may be employed corresponding to many applications (Col.7, lines 67-75).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakahata et al. (2017/0120632) which teaches several roller rows for conveying a sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853